DETAILED ACTION
This is in response to the Amendment filed 9/22/2022 wherein claims 2-6 and 14-17 are canceled, claims 8-9 are withdrawn, and claims 1, 7, 10-13, and 18-26 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-13, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (US 2014/0090394) in view of Seok (US 2019/0137105) and Foss (US 5,657,632).
Regarding Independent Claim 1, Low teaches (Figures 1-3) a combustor (20) for a gas turbine engine (Paragraph 0013), the combustor (20) comprising:
a combustion chamber (22) defined between an inner shell (26) and an outer shell (28);
a hood chamber (upstream of 24; see Figure 1) separated from the combustion chamber (22) by a bulkhead (24) extending between the inner shell (26) and the outer shell (28), the bulkhead (24) comprising at least one opening (at 32; see Figure 1) extending between the hood chamber (upstream of 24; see Figure 1) and the combustion chamber (22); and
a fuel injector (40) extending through (at 48; see Figure 1) the at least one opening (at 32), the fuel injector (40) comprising a fuel injector body (48D) comprising a bluff body portion (at 70), the bluff body portion (70) comprising an outer radial surface (annotated below) and a tip surface (annotated below), the outer radial surface (annotated below) extending between a first axial surface end (annotated below) and a second axial surface end (annotated below), the outer radial surface (annotated below) intersecting the tip surface (annotated below) at the second axial surface end (annotated below), the tip surface (annotated below) located at a downstream end (see Figure 2) of the fuel injector body (48D), the fuel injector (40) further comprising a primary fuel passage (at 68-3, 70-1; see solid flow arrows in Figure 2) comprising a primary fuel outlet (70-1) located in a center (see Figure 2) of the tip surface (annotated below) within the combustion chamber (22), the fuel injector (40) further comprising a secondary fuel passage (at 74-1; see dashed flow arrows in Figure 2) comprising a plurality of circumferentially-spaced secondary fuel passage branches (64-1; see Figure 2), each secondary fuel passage branch (64-1) including a secondary fuel outlet (at 60-1) located within the hood chamber (upstream of 24; see Figures 1-2); and 
a swirler (at 32) located radially outside of (see Figure 1) the fuel injector (40) with respect to a fuel injector center axis (a central axis through 48; see Figure 1). Low does not teach that the outer radial surface forming an exterior of the fuel injector, each secondary fuel passage branch including a secondary fuel outlet at the first axial surface end, a swirler body extending through the at least one opening, the swirler body extending axially from a first axial end to a second axial end, the first axial end axially spaced upstream of the at least one opening, the second axial end axially spaced downstream of the at least one opening, the swirler comprising a swirler exit plane defined by the second axial end of the swirler body, or wherein the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface.
Seok teaches (Figures 1-14) an outer radial surface (1232a_2; see Figures 7-9) forms an exterior of the fuel injector (1232a, 1233a; see Figures 7-9), each secondary fuel passage branch (1238) including a secondary fuel outlet (annotated below) at the first axial surface end (annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Low to have the outer radial surface forming an exterior of the fuel injector, each secondary fuel passage branch including a secondary fuel outlet at the first axial surface end, as taught by Seok, in order to form a space by the outer circumferential surface of the fuel nozzle so that fuel is ejected at a predetermined spray angle (Paragraph 0058 of Seok). Low in view of Seok does not teach a swirler body extending through the at least one opening, the swirler body extending axially from a first axial end to a second axial end, the first axial end axially spaced upstream of the at least one opening, the second axial end axially spaced downstream of the at least one opening, the swirler comprising a swirler exit plane defined by the second axial end of the swirler body, or wherein the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface.
Foss teaches (Figures 1-8) a swirler body (85, 86, 46) extending through at least one opening (the opening formed by the upstream portion of liner 44; see Figure 3), the swirler body (85, 86, 46) extending axially from a first axial end (at the upstream end of 90; see Figure 3) to a second axial end (at the downstream end of 46), the first axial end (at the upstream end of 90) axially spaced upstream of the at least one opening (the opening formed by the upstream portion of liner 44; see Figure 3), the second axial end (at the downstream end of 46) axially spaced downstream of the at least one opening (the opening formed by the upstream portion of liner 44; see Figure 3), the swirler comprising a swirler exit plane (annotated below) defined by the second axial end (at the downstream end of 46) of the swirler body (85, 86, 46), wherein the tip surface (annotated below) extends along and is substantially parallel to (see Figure 3) the swirler exit plane (annotated below) from the primary fuel outlet (at 52) to the outer radial surface (at 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Low in view of Seok to have the swirler body extend through the at least one opening, the swirler body extending axially from a first axial end to a second axial end, the first axial end axially spaced upstream of the at least one opening, the second axial end axially spaced downstream of the at least one opening, the swirler comprising a swirler exit plane defined by the second axial end of the swirler body, or wherein the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface, as taught by Foss, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). See MPEP 2144.04 (VI-C).

    PNG
    media_image1.png
    698
    1466
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    666
    656
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    834
    1042
    media_image3.png
    Greyscale


Regarding Claim 10, Low in view of Seok and Foss teaches the invention as claimed and as discussed above. Low further teaches (Figures 1-2) wherein fuel injector (at 48) and the swirler (at 32) define an annular swirler passage therebetween (the passage between 48 and 32; see Figure 1 and Paragraph 0010) and wherein the plurality of secondary fuel outlets (at 64-1) is configured to direct secondary fuel (74-1) through the annular swirler passage (the passage between 48 and 32; see Figures 1-2 and Paragraph 0010) and into the combustion chamber (22).
It is noted that Seok also teaches (see Figures 7-9) that the secondary fuel outlets (at 1238) are configured to direct secondary fuel through an annular passage (1234) and into the combustion chamber 1240).
Regarding Claim 11, Low in view of Seok and Foss teaches the invention as claimed and as discussed above. As discussed above, Low teaches a hood chamber (upstream of 24; see Figure 1) separated from the combustion chamber (22) by a bulkhead (24) extending between the inner shell (26) and the outer shell (28), the bulkhead (24) comprising at least one opening (at 32; see Figure 1). Low in view of Seok and Foss does not teach, as discussed so far, wherein the tip surface is disposed downstream of the bulkhead.
Foss teaches (Figures 1-8) that the tip surface (annotated above) is located downstream of (see Figure 3) the opening (the opening formed by the upstream portion of liner 44; see Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Low in view of Seok and Foss to have the tip surface be disposed downstream of the bulkhead, as taught by Foss, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). See MPEP 2144.04 (VI-C).
Regarding Claim 12, Low in view of Seok and Foss teaches the invention as claimed and as discussed above. As discussed above, Foss teaches (Figure 3) that the tip surface (annotated above) extends along and is substantially parallel to (see Figure 3) the swirler exit plane (annotated above). Low further teaches (Figures 1-3) wherein the plurality of secondary fuel outlets (60-1) is disposed along a fuel injector plane (see deashed arrow 74-1) located upstream of (see Figure 2) the tip surface (annotated above).
Regarding Claim 21, Low in view of Seok and Foss teaches the invention as claimed and as discussed above. Low further teaches (Figures 1-2) wherein the secondary fuel passage (at 74-1; see dashed flow arrows in Figure 2) comprises an annular passage portion (between 64 and 68, 70; see Figure 2) upstream of the secondary fuel passage branches (64-1), the annular passage portion (between 64 and 68, 70) disposed circumferentially about (see Figure 2) the primary fuel passage (68-3).
Regarding Claim 22, Low in view of Seok and Foss teaches the invention as claimed and as discussed above. Low further teaches (Figures 1-2) wherein each secondary fuel passage branch (64-1) extends between a first branch end (annotated below) and a second branch end (annotated below), the first branch end (annotated below) disposed at the annular passage portion (between 64 and 70; see Figure 2) and the second branch end (annotated below) disposed at the secondary fuel outlet (at 60-1).

    PNG
    media_image4.png
    735
    1249
    media_image4.png
    Greyscale

Regarding Claim 23, Low in view of Seok and Foss teaches the invention as claimed and as discussed above. Low further teaches (Figures 1-2) wherein each secondary fuel passage branch (64-1) extends in a direction toward (in a radially outward direction; see Figures 1-2) the swirler (32) from the first branch end (annotated above) to the second branch end (annotated above).
Regarding Claim 24, Low in view of Seok and Foss teaches the invention as claimed and as discussed above. Low further teaches (Figures 1-2) wherein each secondary fuel outlet (at 60-1) faces in a radially outward direction (see Figures 1-2) toward the swirler (32).
Regarding Claim 25, Low in view of Seok and Foss teaches the invention as claimed and as discussed above. Low in view of Seok and Foss does not teach, as discussed so far, wherein the first axial end of the swirler body is disposed radially outside of the at least one opening.
Foss teaches (Figures 8) that the first axial end (at the upstream end of 90; see Figure 3 and annotation above) of the swirler body (85, 86, 46) is disposed radially outside of (annotated above) the at least one opening (the opening formed by the upstream portion of liner 44; see Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Low in view of Seok and Foss to have the first axial end of the swirler body is disposed radially outside of the at least one opening, as taught by Foss, for the same reasons discussed above in claim 1.
Regarding Claim 26, Low in view of Seok and Foss teaches the invention as claimed and as discussed above. Low in view of Seok and Foss does not teach, as discussed so far, wherein the swirler body extends in a radially inward direction from the first axial end to the second axial end.
Foss teaches (Figures 8) that the swirler body (85, 86, 46) extends in a radially inward direction (see Figure 3 and annotation above) from the first axial end (at the upstream end of 90; see Figure 3 and annotation above) to the second axial end (the downstream end of 46; see Figure 3 and annotation above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Low in view of Seok and Foss to have the swirler body extend in a radially inward direction from the first axial end to the second axial end, as taught by Foss, for the same reasons discussed above in claim 1.
Regarding Independent Claim 13, Low teaches (Figures 1-3) a method of operating a fuel injector (40) of a gas turbine engine (Paragraph 0013), the method comprising:
injecting a primary fuel (46-2; see solid flow arrows in Figure 2) from a primary fuel passage (68-3, 70-1) of the fuel injector (40) directly into a combustion chamber (22) defined between an inner shell (26) and an outer shell (28), the fuel injector (40) comprising a fuel injector body (48D) comprising a bluff body portion (at 70), the bluff body portion (70) comprising an outer radial surface (annotated above) and a tip surface (annotated above), the outer radial surface (annotated above) extending between a first axial surface end (annotated above) and a second axial surface end (annotated above), the outer radial surface (annotated above) intersecting the tip surface (annotated above) at the second axial surface end (annotated above), the tip surface (annotated above) located at a downstream end (see Figure 2) of the fuel injector body (48D), the primary fuel passage (68-3, 70-1) comprising a primary fuel outlet (70-1) located in a center (see Figure 2) of the tip surface (annotated above) within the combustion chamber (22); and
injecting a second fuel (74-1; see dashed flow arrows in Figure 2) from a secondary fuel passage (46-1, 64-1) of the fuel injector (40) into a hood chamber (upstream of 24; see Figures 1-2) separated from the combustion chamber (22) by a bulkhead (24) extending between the inner shell (26) and the outer shell (28), the secondary fuel passage (46-1, 64-1) comprising a plurality of circumferentially spaced secondary fuel branches (64-1), each secondary fuel passage branch (64-1) including a secondary fuel outlet (at 60-1) located within the hood chamber (upstream of 24; see Figures 1-2); and
wherein the bulkhead (24) comprises an opening (at 32; see Figure 1) extending between the hood chamber (upstream of 24; see Figure 1) and the combustion chamber (22), the method further comprising providing a swirler (at 32) located radially outside of (see Figure 1) the fuel injector (40) with respect to a fuel injector center axis (a central axis through 48; see Figure 1). Low does not teach that the outer radial surface forming an exterior of the fuel injector, each secondary fuel passage branch including a secondary fuel outlet at the first axial surface end, a swirler body extending through the at least one opening, the swirler body extending axially from a first axial end to a second axial end, the first axial end axially spaced upstream of the at least one opening, the second axial end axially spaced downstream of the at least one opening, the swirler comprising a swirler exit plane defined by the second axial end of the swirler body, or wherein the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface.
Seok teaches (Figures 1-14) an outer radial surface (1232a_2; see Figures 7-9) forms an exterior of the fuel injector (1232a, 1233a; see Figures 7-9), each secondary fuel passage branch (1238) including a secondary fuel outlet (annotated below) at the first axial surface end (annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Low to have the outer radial surface forming an exterior of the fuel injector, each secondary fuel passage branch including a secondary fuel outlet at the first axial surface end, as taught by Seok, in order to form a space by the outer circumferential surface of the fuel nozzle so that fuel is ejected at a predetermined spray angle (Paragraph 0058 of Seok). Low in view of Seok does not teach a swirler body extending through the at least one opening, the swirler body extending axially from a first axial end to a second axial end, the first axial end axially spaced upstream of the at least one opening, the second axial end axially spaced downstream of the at least one opening, the swirler comprising a swirler exit plane defined by the second axial end of the swirler body, or wherein the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface.
Foss teaches (Figures 1-8) a swirler body (85, 86, 46) extending through at least one opening (the opening formed by the upstream portion of liner 44; see Figure 3), the swirler body (85, 86, 46) extending axially from a first axial end (at the upstream end of 90; see Figure 3) to a second axial end (at the downstream end of 46), the first axial end (at the upstream end of 90) axially spaced upstream of the at least one opening (the opening formed by the upstream portion of liner 44; see Figure 3), the second axial end (at the downstream end of 46) axially spaced downstream of the at least one opening (the opening formed by the upstream portion of liner 44; see Figure 3), the swirler comprising a swirler exit plane (annotated below) defined by the second axial end (at the downstream end of 46) of the swirler body (85, 86, 46), wherein the tip surface (annotated below) extends along and is substantially parallel to (see Figure 3) the swirler exit plane (annotated below) from the primary fuel outlet (at 52) to the outer radial surface (at 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Low in view of Seok to have the swirler body extend through the at least one opening, the swirler body extending axially from a first axial end to a second axial end, the first axial end axially spaced upstream of the at least one opening, the second axial end axially spaced downstream of the at least one opening, the swirler comprising a swirler exit plane defined by the second axial end of the swirler body, or wherein the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface, as taught by Foss, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). See MPEP 2144.04 (VI-C).
Regarding Claim 12, Low in view of Seok and Foss teaches the invention as claimed and as discussed above. As discussed above, Foss teaches (Figure 3) that the tip surface (annotated above) extends along and is substantially parallel to (see Figure 3) the swirler exit plane (annotated above). Low further teaches (Figures 1-3) wherein the plurality of secondary fuel outlets (60-1) is disposed along a fuel injector plane (see deashed arrow 74-1) located upstream of (see Figure 2) the tip surface (annotated above).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (US 2014/0090394) in view of Seok (US 2019/0137105) and Foss (US 5,657,632), and further in view of Held et al. (US 2007/0044477).
Regarding Claim 7, Low in view of Seok and Foss teaches the invention as claimed and as discussed above. Low in view of Seok and Foss does not teach wherein the fuel injector further comprises a cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis.
Held teaches (Figures 1-7) a fuel injector (100) that comprises a cooling air passage (the passage from 176 to 174; see Figure 7 and Paragraph 0027) comprising a plurality of air outlets (174) located in the tip surface (112) radially outside of (see Figures 4-7) a primary fuel outlet (170) with respect to the fuel injector center axis (143).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Low in view of Seok and Foss to include the cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis, as taught by Held, in order to facilitate a reduction in nitrous oxide emissions from the gas turbine engine (Paragraph 0003 of Held).
Regarding Claim 18, Low in view of Seok and Foss teaches the invention as claimed and as discussed above. Low in view of Seok and Foss does not teach injecting a cooling air from a cooling air passage into the combustion chamber, the cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis.
Held teaches (Figures 1-7) injecting a cooling air (190; see Figure 7 and Paragraph 0027) from a cooling air passage (the passage from 176 to 174; see Figure 7 and Paragraph 0027) into the combustion chamber (between 30 and 32), the cooling air passage (the passage from 176 to 174; see Figure 7 and Paragraph 0027) comprising a plurality of air outlets (174) located in the tip surface (112) radially outside of (see Figures 4-7) the primary fuel outlet (170) with respect to the fuel injector center axis (143).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Low in view of Seok and Foss to include injecting a cooling air from a cooling air passage into the combustion chamber, the cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis, as taught by Held, in order to facilitate a reduction in nitrous oxide emissions from the gas turbine engine (Paragraph 0003 of Held) and to facilitate purging the fuel nozzle (Paragraph 0027 of Held).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (US 2014/0090394) in view of Foss (US 5,657,632) and Held et al. (US 2007/0044477).
Regarding Independent Claim 20, Low teaches (Figures 1-3) a combustor (20) for a gas turbine engine (Paragraph 0013), the combustor (20) comprising:
a combustion chamber (22) defined between an inner shell (26) and an outer shell (28);
a hood chamber (upstream of 24; see Figure 1) separated from the combustion chamber (22) by a bulkhead (24) extending between the inner shell (26) and the outer shell (28), the bulkhead (24) comprising at least one opening (at 32; see Figure 1) extending between the hood chamber (upstream of 24; see Figure 1) and the combustion chamber (22); and
a swirler (32) located radially outside of (see Figure 1) the fuel injector (40) with respect to a fuel injector center axis (a central axis through 48; see Figure 1) and extending through the at least one opening (at 32), the swirler (32) comprising a swirler opening (the central opening of 24; see Figure 1) having a first diameter (see Figure 1);
a fuel injector (40) extending through (at 48; see Figure 1) the at least one opening (at 32), the fuel injector (40) comprising an outer radial surface (annotated above) and a tip surface (annotated above) which intersects the outer radial surface (annotated above), the tip surface (annotated above) located at a downstream end (see Figure 2) of the fuel injector (48), the tip surface (annotated above) having a second diameter (see Figure 2), the fuel injector (40) comprising;
a primary fuel passage (at 68-3, 70-1; see solid flow arrows in Figure 2) comprising a primary fuel outlet (70-1) located within the combustion chamber (22), the primary fuel outlet ((70-1) located in a radial center (see Figure 2) of the tip surface (annotated above) with respect to a fuel injector center axis (a central axis through 48; see Figure 1); and
a secondary fuel passage (at 74-1, 74-2; see dashed flow arrows in Figure 2) comprising a plurality secondary fuel outlets (at 60-1) located within the hood chamber (upstream of 24; see Figures 1-2),
wherein the tip surface (annotated above) extends substantially parallel to the swirler exit plane (the downstream end of 48 is substantially parallel to 24; see Figure 1) from the primary fuel outlet (70-1) to the outer radial surface (annotated above). Low does not teach that the swirler body extending through the at least one opening, the swirler body extending axially from a first axial end to a second axial end, the first axial end axially spaced upstream of the at least one opening, the second axial end axially spaced downstream of the at least one opening, the swirler comprising a swirler opening and a swirler exit plane defined by the second axial end of the swirler body, or a cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis.
Foss teaches (Figures 1-8) a swirler body (85, 86, 46) extending through at least one opening (the opening formed by the upstream portion of liner 44; see Figure 3), the swirler body (85, 86, 46) extending axially from a first axial end (at the upstream end of 90; see Figure 3) to a second axial end (at the downstream end of 46), the first axial end (at the upstream end of 90) axially spaced upstream of the at least one opening (the opening formed by the upstream portion of liner 44; see Figure 3), the second axial end (at the downstream end of 46) axially spaced downstream of the at least one opening (the opening formed by the upstream portion of liner 44; see Figure 3), the swirler comprising a swirler opening (at the downstream end of 90 and 92; see Figure 3) and a swirler exit plane (annotated above) defined by the second axial end (at the downstream end of 46) of the swirler body (85, 86, 46), wherein the tip surface (annotated above) extends substantially parallel to (see Figure 3) the swirler exit plane (annotated below) from the primary fuel outlet (at 52) to the outer radial surface (at 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Low to have the swirler body extend through the at least one opening, the swirler body extending axially from a first axial end to a second axial end, the first axial end axially spaced upstream of the at least one opening, the second axial end axially spaced downstream of the at least one opening, the swirler comprising a swirler exit plane defined by the second axial end of the swirler body, or wherein the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface, as taught by Foss, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). See MPEP 2144.04 (VI-C). 
Low and Foss appear to schematically show but do not explicitly state that the second diameter is greater than forty percent of the first diameter. It would have been an obvious matter of design choice to modify Low in view of Foss to have the second diameter be greater than forty percent of the first diameter, since applicant has not disclosed that the claimed relative diameters solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the diameters shown in Low and Foss.
It is also noted that in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Low in view of Foss does not teach a cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis.
Held teaches (Figures 1-7) a fuel injector (100) that comprises a cooling air passage (the passage from 176 to 174; see Figure 7 and Paragraph 0027) comprising a plurality of air outlets (174) located in the tip surface (112) radially outside of (see Figures 4-7) a primary fuel outlet (170) with respect to the fuel injector center axis (143).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Low in view of Foss to include the cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis, as taught by Held, in order to facilitate a reduction in nitrous oxide emissions from the gas turbine engine (Paragraph 0003 of Held).

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 10-13, and 18-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments are addressed in the body of the rejection above, at the appropriate locations.
Applicant argues that a criticality in a relationship between a diameter of the tip surface to the diameter of the swirler opening is discussed in Paragraph 0047 of Applicant’s specification. Applicant argues that the relationship creates an anchored flame at the tip surface and also prevents a central recirculation zone. In response, it is noted that Applicant’s specification describes that the anchored flame at the tip surface is created by the airflow exiting the plurality of air outlets 108 and the prevention of the central recirculation zone is achieved due to the location of the tip surface with respect to the combustion chamber. Applicant has presented no evidence that the claimed relative diameters of the tip surface and the swirler opening solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the diameters shown in Low and Foss.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741